Citation Nr: 0522431	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as secondary to a low back disability.  

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a fracture of the thoracic and 
lumbosacral spine, with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a skin 
disability and a disability rating in excess of 40 percent 
for a low back disability.  He responded by filing a March 
2000 Notice of Disagreement, and was sent an April 2000 
Statement of the Case by the RO.  He then filed a May 2000 VA 
Form 9, perfecting his appeals of these issues.  

This appeal was originally presented to the Board in June 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's traumatic arthritis of the thoracic and 
lumbar spine is characterized by chronic pain, some 
diminished sensation, and limitation of motion, but does not 
otherwise prevent all movement of the spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the veteran's residuals of a fracture of the thoracic and 
lumbosacral spine, with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-43 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and June 2004 and October 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Augusta, GA, and 
these records were obtained.  No private medical records have 
been obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA orthopedic examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in January 2000, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to January 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005).  

The veteran seeks a disability rating in excess of 40 percent 
for his traumatic arthritis of the lumbosacral spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's residuals of a spinal fracture, with traumatic 
arthritis, is currently rated as 40 percent disabling.  
Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  

The diagnostic criteria for the evaluation of spinal 
disabilities were modified during the course of this appeal.  
See 68 Fed. Reg. 51454-58 (August 27, 2003)(implemented at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The most recent Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his low back disability.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine provided a 40 
percent rating for severe limitation of motion; this rating 
represented the maximum schedular rating under this Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Subsequent to the regulatory changes, degenerative arthritis 
of the thoracolumbar spine is rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  

The regulations regarding intervertebral disc syndrome were 
also revised effective September 23, 2002.  Under the prior 
version of Diagnostic Code 5293, pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2004).  

Considering first the prior schedular criteria for the 
lumbosacral spine, the Board notes that the veteran has 
already been awarded the maximum schedular rating for 
limitation of motion of the lumbosacral spine.  While the 
diagnostic codes for vertebral fractures and ankylosis of the 
spine offer potential ratings in excess of 40 percent, the 
veteran does not meet the criteria for such ratings at the 
present time.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(2001).  While the veteran is in fact service-connected for 
vertebral fractures, no medical evidence of record indicates 
this disability requires a brace, or results in ankylosis of 
any part of the spine, as is required for a disability rating 
in excess of 40 percent.  

A rating in excess of 40 percent may also be awarded under 
the former criteria for intervertebral disc syndrome, but the 
record does not reveal pronounced impairment of the 
lumbosacral spine, as is required for such a rating.  When 
the veteran first underwent VA orthopedic examination in 
October 1999, he reported chronic low back pain exacerbated 
by activity.  He used pain medication for his back.  Range of 
motion testing of the cervical spine reflected 50? flexion, 
50? extension, 40? lateral flexion bilaterally, and 80? 
lateral rotation bilaterally.  Range of motion of the 
lumbosacral spine indicated flexion to 45?, extension to 10?, 
lateral flexion to 15?, and lateral rotation to 15? on the 
right and 35? on the left.  All movements were with pain.  He 
was without motor or neurological deficits in the lower 
extremities.  Deep tendon reflexes at the knees and ankles 
were 1+.  X-rays revealed degenerative disc disease of the 
lumbosacral and thoracic spine.  

On VA orthopedic examination in October 2004, the veteran 
again reported longstanding back pain made worse with use.  
He used a back brace and medication for his pain.  He also 
used a cane for mobility.  Range of motion testing indicated 
forward flexion to 40?, extension to 10?, left lateral 
flexion to 15? with pain at 5?, right lateral flexion to 20? 
with pain at 5?, and lateral rotation to 10? bilaterally with 
pain throughout.   No muscle strength or neurological 
deficits were observed.  X-rays revealed severe degenerative 
changes of the lumbar and thoracic spine with significant 
osteophyte formations.  

Because the veteran was without any significant neurological 
and/or muscle disability on both examinations, an increased 
rating under the old criteria for intervertebral disc 
syndrome is not warranted.  Overall, the clear preponderance 
of the evidence is against a finding of pronounced impairment 
secondary to intervertebral disc syndrome, as is required for 
a 60 percent rating.  

The Board must next consider whether a rating in excess of 40 
percent is warranted under the revised criteria for a spinal 
disability.  Under the revised criteria for such 
disabilities, unfavorable ankylosis of the entire 
thoracolumbar spine is required in order for a 50 percent 
rating to be awarded, and such disability has not been 
demonstrated in the present case.  At all times of record, 
the veteran has had at least some motion of all parts of the 
spine, albeit with pain; hence, unfavorable ankylosis, or the 
functional equivalent thereof, of the thoracolumbar spine has 
not been demonstrated.  Additionally, no medical examiner of 
record, either private or VA, has suggested the veteran's low 
back impairment is functionally equivalent to unfavorable 
ankylosis of the thoracolumbar spine.  Also, an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is not warranted 
where the veteran is already receiving the maximum available 
rating for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Regarding the revised criteria for intervertebral disc 
syndrome, found at Diagnostic Code 5243, the record does not 
demonstrate incapacitating episodes, as defined by the Code, 
having a duration of at least six weeks per year.  While the 
veteran's medical treatment records contain consistent 
reports of pain, limitation of motion, and other 
symptomatology of his lumbosacral and thoracic spine, these 
complaints have not required a physician's treatment and 
medically-prescribed bed rest for at least six weeks' 
duration.  Thus, an initial rating in excess of 40 percent 
under Diagnostic Code 5243 for the veteran's lumbosacral 
spine disability is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's spine disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent under any of the criteria, 
both old and new, applicable to the veteran's residuals of a 
fracture of the thoracic and lumbosacral spine, with 
traumatic arthritis.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for residuals of a fracture of the thoracic and lumbosacral 
spine is denied.  


REMAND

The veteran seeks service connection for a skin disability, 
claimed as secondary to a low back disability.  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2004).  Service connection may also be awarded for a 
nonservice-connected disability that is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In June 2004, this issue was remanded by 
the Board for a medical opinion statement in order to 
determine the etiology of the veteran's claimed skin 
disability.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Such an 
examination was performed in November 2004, at which time a 
VA examiner diagnosed actinic purpura and noted the veteran 
was taking ibuprofen for his low back pain.  The examiner 
also noted "this [medication] can contribute to easy 
bruising as well."  Unfortunately, the use of words such as 
"can" or "could" is speculative, and this opinion 
therefore cannot be used by the Board to determine if service 
connection for a skin disability is or is not warranted.  See 
Bloom v. West, 12 Vet. App. 185, aff'd without opinion, 230 
F.3d 1383 (Fed. Cir. 2000).  This issue must be remanded for 
an addendum by the original examiner, if available.  

Based on the above, this claim is REMANDED for the following 
additional development:  

1.  The veteran's claims folder should be 
forwarded to the examiner who examined 
him for a skin disability in November 
2004.  If this examiner is not available, 
the claims file should be forwarded to 
another appropriate physician.  The 
examiner should review the claims file 
and state whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
current skin disorder results from, or is 
aggravated by, the medication used for 
his spinal fracture and traumatic 
arthritis.  The veteran need not be 
scheduled for another VA dermatological 
examination unless such an examination is 
found necessary by the VA physician or 
the RO.  The medical basis for all 
opinions expressed should also be given.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claim in light of the additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


